DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In response to the Office action mailed on 4/22/2022, the applicants have filed response: claims 1, 3, 4, 8, 10 – 13 and 15 - 17 have been amended.  Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1, 8 and 15 are directed to an abstract idea without significantly more.  The independent claims recite a computer-implemented method, comprising: detecting a user interaction with an application on an end user device, wherein the user interaction comprises at least one of a user command or a user query for a natural language processing (NLP) intent classification system of the application; accessing a graphical representation of relationships between a set of available application program interface (API) calls available to a computer system usable with the application; determining actual or perspective one or more paths through in the graphical representation of relationships based on sequences of calls between each API of one or more relationships between two or more APIs in the set of available API calls, wherein each of the one or more relationships between the two or more APIs is weighted to indicate a degree of correlation for each relationship; assigning a path metric to each of the one or more determined and perspective paths, the path metric indicating, in part, a likelihood of success for the each path each of the one or more determined paths; providing at least a portion of the graphical representation of relationships to the end user device with an NLP intent response to the user interaction based on the one or more determined paths and the assigned path metrics, receiving feedback comprising one or more user inputs from the end user device to the at least the portion of graphical representation of relationships; adjusting, based on a machine learning technique and the feedback, one or more of the assigned path metrics; and determining, based on the adjusting, whether to adjust, for the graphical representation of relationships, the one or more paths associated with the one or more relationships between the two or more APIs in the set of API calls.
The limitations, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer-implemented method,” “accessing a graphical representation,” “providing at least a portion … to an end user device” and “receiving feedback …” nothing in the claim elements preclude the step from practically being performed in the mind such that the “determining,” “assigning” and “adjusting” steps are mental processes under Prong I of step 2A.  For example, but for the noted language, all of the limitations are pre/post-activity solutions for getting/obtaining/displaying data without significantly more.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the components in the accessing and providing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving information, executing a function and making a decision) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the step of accessing is a pre-activity solution as gathering data and providing is the post-activity solution that are insignificant under Prong II step 2A and 2B.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a terminal device to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.  Additionally, the dependent claims comprise insignificant extra-solution activity, and thus do not add limitations that would render the claims eligible.  Dependent claims 2 – 7, 9 - 14 and 16 - 20 are rejected on the same basis as independent claims 1, 8 and 15.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1 – 3, 6 – 10, 13 – 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Publication 2016/0057207) (Li hereinafter) in view of Canaran et al. (U.S. Publication 2017/0220963) (Canaran hereinafter).
9.	As per claim 1, Li teaches a computer-implemented method, comprising:
accessing a graphical representation of relationships between a set of application program interface (API) calls available to a computer system usable with the application [“Process step 503 describes generating a directed, weighted graph from a description of an API describing the functions and interactions of the API. In an embodiment, the description of the API is a PetriNet model, and the functions and interactions of the API are modeled in the PetriNet by a plurality of resource representations and a plurality of transitions, wherein a plurality of arcs connect certain of the resource representations with certain of the transitions. Such that the allowed interactions within the API are described according to the connected resource representations and transitions.” ¶ 0065; fig. 5];
determining one or more paths in the graphical representation of relationships based on one or more relationships between two or more APIs in the set of API calls, wherein each of the one or more relationships between the two or more APIs is weighted to indicate a degree of correlation for each relationship [“Process 505 describes determining a selected path between a first node and a second node on the directed, weighted graph.” ¶ 0066; fig. 5; “Process 507 describes determining a sequence of API calls that corresponds with the selected path determined in step 505. The selected path found on the directed-weighted graph in step 505 is used to determine a substantially optimal sequence of interactions (represented by transitions) in the API model. The sequence of API calls is able to be codified according to the unique system elements that are necessary to perform each API call, e.g., for a client-server network by a 3-tuple as described in FIGS. 4A-4C and in FIG. 6.” ¶ 0067];
assigning a path metric to each of the one or more determined paths [“Process 507 describes determining a sequence of API calls that corresponds with the selected path determined in step 505. The selected path found on the directed-weighted graph in step 505 is used to determine a substantially optimal sequence of interactions (represented by transitions) in the API model.” ¶ 0067; fig. 5], the path metric indicating, in part, a likelihood of success for each of the one or more determined paths [“To determine an optimal path, information is needed about the relative cost of performing the interactions a client application may make with the API. The directed, weighted graph provides this information by retaining the interaction relationships specified for the API (i.e., which resources are connected and what actions are necessary to access the resources), and further incorporating a “weight’ that represents a measure of a physical resource (e.g. network bandwidth) associated with the execution of an interaction. By associating a weight with each possible interaction between a client application and the API, a comparison may be made of the physical resources required by the different paths that transition from the initial resource representation to the target resource representation, wherein a target resource accessible to the API may be accessed and/or modified.” ¶ 0049; weight mapped to path metric, determination of optimal path suggests a high likelihood of success].
Li does not explicitly disclose but Canaran discloses detecting a user interaction with an application on an end user device, wherein the user interaction comprises at least one of a user command or a user query for a natural language processing (NLP) intent classification system of the application [“Referring now to FIG. 2 and with reference to FIG. 1, an illustrative process 200 for dynamically predicting and/or otherwise generating a workflow within an enterprise computing architecture is provided. As illustrated, process 200 begins with receiving voice data input defining a request to perform work, such as the performance of a task or operation with a business enterprise (operation 202). Referring again to FIG. 1, the DPS 102 may receive input in the form of audio or voice data, such as for example, in the form of one or more speech models or voice commands or phrases, wherein the voice data that defines instructions for executing or otherwise performing various work and/or workflows within a business enterprise. More specifically, the DWP 102 may generate or otherwise initialize and provide a graphical user-interface for display to the one or more client devices 104-110.” ¶ 0019; user intent is determined/classified by interpreting voice commands as NLP];
providing at least a portion of the graphical representation of relationships to the end user device [“the DWP 102 may generate or otherwise initialize and provide a graphical user-interface for display to the one or more client devices 104-110. The graphical user-interface may include various components, buttons, menus, and/or other functions to help a user identify a particular enterprise service of the services 130-136,” ¶ 0019; “the text is processed to identify an application programming interface associated with a service currently available within the enterprise computing architecture, or elsewhere (operation 206). As illustrated in FIG. 1, the discovery engine 122 of the DWP 102 automatically searches the database 128 to determine whether the text can be mapped (e.g., via the symbol map) to a known application programming interface that provides access or is otherwise associated with one of the known services 130-136 and thereby identifiable by text,” ¶ 0021; “each of the identifiable APIs may be represented as a collection of nodes in a graph or tree structure referred to as a symbol map, wherein nodes of the graph represents different services corresponding to the API and child nodes may represent parameters for the service,” ¶ 0022] with an NLP intent response to the user interaction based on the one or more determined paths and the assigned path metrics [“When the DWP 102 cannot directly map the text to the symbol graph which identifies one or more services described by an API, then the DWP 102 uses Natural Language Processing mechanisms to search against the API document and find the closest API to match the text. Subsequently, the symbol graph is updated to include the newly identified services,” ¶ 0022; “the DWP 102 may generate a schema that also contains attributes that describe the API for presentation in a UI component,” ¶ 0024];
receiving feedback comprising one or more user inputs from the end user device to the at least the portion of graphical representation of relationships [“Referring again to FIG. 2, once the workflow has been generated, it is automatically provided to users for access and execution and the workflow may be monitored to identify patterns that may be used to optimize and refine the workflow (operation 212).” ¶ 0029]; 
adjusting, based on a machine learning technique and the feedback, one or more of the assigned path metrics [“The execution may be monitored in other ways. For example, data is maintained at the DWP 102 corresponding to a user, Such as a user profile, location, last set of data by parameters so that when navigating across work items the system can automatically fill or suggest the filling of fields based on a history of fields. Further, the DWP 102 may process historical data across multiple users and automatically update the symbol map so that the speech to text recognition of services improves and so that the mapping of parameters improves as part of the machine learning process,” and 
determining, based on the adjusting, whether to adjust, for the graphical representation of relationships, the one or more paths associated with the one or more relationships between the two or more APIs in the set of API calls [“Upon execution and use of the workflow, the user-interactions with the workflow (e.g., the user-interactions with the UI components within the workflow) may be monitored by the DWP 102 to identify patterns. For example if users start to ignore steps within the workflow, then the DWP 102 will automatically update the workflow to remove the repeatedly skipped step. In another example, if a user delegates a step of a workflow to a workflow of another user, the DWP 102 automatically identify the delegation and automatically add the step as part of the workflow of the applicable user. Stated differently, the DWP 102 automatically and predictively adapts to workflows by learning how users react to the same or similar workflows, including knowing which items are ignored, delegated or doing work associated with a specific user context. In yet another example, if a user starts to request information corresponding to a particular portion of the workflow, Such as a specification or schematic of a UI component before or after a step in the workflow, then the DWP 102 will automatically add the information to the workflow,” ¶ 0030].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Li and Canaran available before the effective filing date of the claimed invention, to modify the capability of automating client development for network APIs as disclosed by Li to include the capability of dynamic prediction of workflows as taught by Canaran, thereby providing a mechanism to enhance system efficiency and usability by implementing an environment to facilitate system resource sharing without the need for additional code development [Canaran ¶ 0010].
10.	As per claim 2, Li and Canaran teach the computer-implemented method of claim 1.  Canaran further teaches wherein the at least a portion of the graphical representation of relationships provided to the end user device and corresponding path metrics are used to determine a response to a natural language command [“the client devices 104-110 may include voice command recognition logic and corresponding hardware (e.g., a microphone) to assist in the collection, storage, and processing of speech models and voice commands,” ¶ 0017, fig. 1; “the text generated from the voice data may be mapped to a symbol map or symbol graph. More specifically, each of the identifiable APIs may be represented as a collection of nodes in a graph or tree structure referred to as a symbol map, wherein nodes of the graph represents different services corresponding to the API and child nodes may represent parameters for the service. In one embodiment, one node may represent the end point for the API … An app represents a single purpose application. Thus, when the DWP 102 obtains text from voice data, the DWP 102 automatically maps the text to the symbol map and determines or otherwise identifies the App and the workspace and identifies common parameters that may be shared across the services. When the DWP 102 cannot directly map the text to the symbol graph which identifies one or more services described by an API, then the DWP 102 uses Natural Language Processing mechanisms to search against the API document and find the closest API to match the text.” ¶ 0022].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Li and Canaran available before the effective filing date of the claimed invention, to modify the capability of automating client development for network APIs as disclosed by Li to include the capability of dynamic prediction of workflows as taught by Canaran, thereby providing a mechanism to enhance system efficiency and usability by implementing an environment to facilitate system resource sharing without the need for additional code development [Canaran ¶ 0010].
11.	As per claim 3, Li and Canaran teach the computer-implemented method of claim 2.  Canaran further teaches updating the graphical representation of relationships based on one of the one or more determined paths that have taken place on the end user device and one or more other devices [“the DWP 102 may automatically discover the previously unknown services and provide and automatically catalogue and index the services in the database 128, as illustrated in FIG. 1 at 138,” ¶ 0016; “Upon execution and use of the workflow, the user-interactions with the workflow (e.g., the user-interactions with the UI components within the workflow) may be monitored by the DWP 102 to identify patterns. For example if users start to ignore steps within the workflow, then the DWP 102 will automatically update the workflow to remove the repeatedly skipped step. In another example, if a user delegates a step of a workflow to a workflow of another user, the DWP 102 automatically identify the delegation and automatically add the step as part of the workflow of the applicable user. Stated differently, the DWP 102 automatically and predictively adapts to workflows by learning how users react to the same or similar workflows, including knowing which items are ignored, delegated or doing work associated with a specific user context,” ¶ 0030].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Li and Canaran available before the effective filing date of the claimed invention, to modify the capability of automating client development for network APIs as disclosed by Li to include the capability of dynamic prediction of workflows as taught by Canaran, thereby providing a mechanism to enhance system efficiency and usability by implementing an environment to facilitate system resource sharing without the need for additional code development [Canaran ¶ 0010].
12.	As per claim 6, Li and Canaran teach the computer-implemented method of claim 1.  Canaran further teaches identifying a newly available API that was not available at the time of creating the graphical representation of relationships; and adding information about the newly available API to the graphical representation of relationships [“When the DWP 102 cannot directly map the text to the symbol graph which identifies one or more services described by an API, then the DWP 102 uses Natural Language Processing mechanisms to search against the API document and find the closest API to match the text. Subsequently, the symbol graph is updated to include the newly identified services,” ¶ 0022].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Li and Canaran available before the effective filing date of the claimed invention, to modify the capability of automating client development for network APIs as disclosed by Li to include the capability of dynamic prediction of workflows as taught by Canaran, thereby providing a mechanism to enhance system efficiency and usability by implementing an environment to facilitate system resource sharing without the need for additional code development [Canaran ¶ 0010].
13. 	As per claim 7, Li and Canaran teach the computer-implemented method of claim 1.  Li further teaches wherein the graphical representation of relationships between the set of API calls includes an indication that a first API does not call a second API [“Process step 503 describes generating a directed, weighted graph from a description of an API describing the functions and interactions of the API. In an embodiment, the description of the API is a PetriNet model, and the functions and interactions of the API are modeled in the PetriNet by a plurality of resource representations and a plurality of transitions, wherein a plurality of arcs connect certain of the resource representations with certain of the transitions. Such that the allowed interactions within the API are described according to the connected resource representations and transitions.” ¶ 0065; fig. 5; explicit description of allowable interactions suggest the implicit identification of disallowed interactions].
14.      As per claim 8, it is a computer readable medium claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.
15.      As per claim 9, it is a computer readable medium claim having similar limitations as cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.
16.      As per claim 10, it is a computer readable medium claim having similar limitations as cited in claim 2.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 3 above.
17.      As per claim 13, it is a computer readable medium claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.
18.      As per claim 14, it is a computer readable medium claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.
19.      As per claim 15, it is an apparatus claim having similar limitations as cited in claims 1 and 2.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claims 1 and 2 above.
20.      As per claim 16, it is an apparatus claim having similar limitations as cited in claim 3.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 3 above.
21.      As per claim 19, it is an apparatus claim having similar limitations as cited in claim 6.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 6 above.
22.      As per claim 20, it is an apparatus claim having similar limitations as cited in claim 7.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 7 above.
23.	Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Canaran in further view of Hosabettu et al. (U.S. Publication 2017/0286155) (Hosabettu hereinafter).
24. 	As per claim 4, Li and Canaran teach the computer-implemented method of claim 2.  Canaran further teaches updating the graphical representation of relationships based on the sequence of API calls resulting in the failure [“the DWP 102 may automatically discover the previously unknown services and provide and automatically catalogue and index the services in the database 128, as illustrated in FIG. 1 at 138,” ¶ 0016].
         It would have been obvious to one of ordinary skill in the art, having the teachings of Li and Canaran available before the effective filing date of the claimed invention, to modify the capability of automating client development for network APIs as disclosed by Li to include the capability of dynamic prediction of workflows as taught by Canaran, thereby providing a mechanism to enhance system efficiency and usability by implementing an environment to facilitate system resource sharing without the need for additional code development [Canaran ¶ 0010].
Li and Canaran do not explicitly disclose but Hosabettu discloses receiving an indication of a failure of processing the natural language command and a sequence of API calls resulting in the failure [“The organizing map table 300 may include a natural language generation –natural language processing ("NLG-NLP") table 350, which may store parameters such as screen ID, state, activity, sub-state, and generated text, etc. Finally, the organizing map table 300 may include an error table 360, which may log parameters such as screen ID, state (e.g., when error occurred), activity (e.g., when error occurred), sequence of activity (e.g., that led to the error), and any human intervention needed to exit from error condition.” ¶ 0026].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Li, Canaran and Hosabettu available before the effective filing date of the claimed invention, to modify the capability of natural language processing as disclosed by Li and Canaran to include the capability of assessment of API terms of service as taught by Hosabettu, thereby providing a mechanism to enhance system efficiency and reliability by efficiently identifying potential software or workflow deficiencies.
25.      As per claim 11, it is a computer readable medium claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.
26.      As per claim 17, it is an apparatus claim having similar limitations as cited in claim 4.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 4 above.
27.	Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Canaran in further view of Kline et al. (U.S. Publication 2006/0041423) (Kline hereinafter) and Laredo et al. (U.S. Patent 8,954,988) (Laredo hereinafter).
28.	As per claim 5, Li and Canaran teach the computer-implemented method of claim 1.  Li further teaches receiving information representative of definitional data describing attributes of APIs and their use [“The directed, weighted graph 400C enables a determination of the optimal manner to navigate from resource representation type 401 to resource representation type 415 in the API PetriNet model 400A of FIG. 4A. This determination is able to be made by determining a shortest path between node 431 and node 445 in directed, weighted graph 400C, where the length of each path is determined according to the weights associated with the edges along the path. In order to apply weights to the edges, an adjacency matrix is defined, wherein an adjacency value is determined for each pair of connected nodes. The adjacency value represents a measurement of a physical resource attribute associated with the function of the API PetriNet model 400A.” ¶ 0058].
Li and Canaran do not explicitly disclose but Kline discloses wherein determining the one or more paths comprises: receiving information from the end user device representative of programmatically testing API paths for success or error conditions [“There are therefore four described categories of functionality testing. First, basic functionality tests the behavior of an API using common, valid data. Second, boundary conditions tests use data near the boundaries of given data types. Boundary conditions testing typically includes some negative testing. Third, corner cases involve tests that incorporate data triggering scenarios which normal testing methods generally do not cover. Fourth, negative testing uses data that causes an API’s failure path to be revealed and covered.” ¶ 0038].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Li, Canaran and Kline available before the effective filing date of the claimed invention, to modify the capability of automating client development for network APIs as disclosed by Li and Canaran to include the capability of path testing as taught by Kline, thereby providing a mechanism to enhance system efficiency and reliability by efficiently identifying potential software deficiencies [Kline ¶ 0005].
Li, Canaran and Kline do not explicitly disclose but Laredo discloses programmatically matching APIs with a probability of success based on calling arguments of each API, return arguments of each API, or data interfaces used by each API [“the ToS of an API provider that offers a matching API, as described above, is selectively processed. More specifically, in accordance with embodiments of the invention, it has been recognized that the ToS of an API provider will generally include components or sections that respectively pertain to the same topics or subjects as are included in the ToS of the API consumer. However, the textual content of the two sets of ToS is likely to be quite different from each other, even for components of the same topic or subject. Accordingly, in a useful embodiment of the invention, step 112 of FIG. 1 carries out a process of automatically mapping the content of respective components of the ToS of an API provider to a specified data structure, such as a table, or a model such as a relationship graph. As a result of this process, respective terms of the API provider ToS are set up for a comparatively direct and straightforward comparison with corresponding terms of the API consumer ToS.” col. 5, lines 1 – 18; “Present text analytics and text data mining procedures, which may be used for steps of FIG. 2, may also be able to furnish a measure of the success or accuracy of the content mapping effort. The accuracy, for example, could be expressed as a percentage of confidence level of the mapping.” col. 7, lines 35 – 39].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Li, Canaran, Kline and Laredo available before the effective filing date of the claimed invention, to modify the capability of automating client development for network APIs as disclosed by Li, Canaran and Kline to include the capability of assessment of API terms of service as taught by Laredo, thereby providing a mechanism to enhance system efficiency and reliability by efficiently identifying potential software deficiencies [Kline ¶ 0005].
29.      As per claim 12, it is a computer readable medium claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
30.      As per claim 18, it is an apparatus claim having similar limitations as cited in claim 5.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 5 above.
Response to Arguments
Claim Rejections - 35 USC § 101
31.	Applicant’s arguments have been carefully considered but are not persuasive.
32.	As is noted and documented above, the amended claim language does not overcome the subject matter eligibility rejections.
Claim Rejections - 35 USC § 103
33.	Applicant’s arguments have been carefully considered but are not persuasive.
34.	Applicant argues that neither Li nor Canaran “teach an assignment of probabilities of paths that connect APIs to other available APIs using machine learning and other AI operations, which allows for graph-based representations of API relationships for usage with NLP systems.”  However, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, as is noted and documented above, the amended limitations are disclosed by a combination of Li and Canaran.
Conclusion
35.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193